UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-6727



CLINTON BROOKS,

                                            Plaintiff - Appellant,

          versus

DOCTOR SMITH; JOHN HAIGWOOD; EVERETTE PYE;
DEBBIE KEITH,

                                           Defendants - Appellees,

          and

ROBERT PHILLIPS; JOHN DOE, II; JOHN DOE, III,

                                                        Defendants.



Appeal from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. James C. Fox, Chief District
Judge. (CA-93-123-5-F)

Submitted:   March 5, 1996                 Decided:   July 24, 1996


Before HALL, NIEMEYER, and WILLIAMS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Clinton Brooks, Appellant Pro Se. Jane Ray Garvey, OFFICE OF THE
ATTORNEY GENERAL OF NORTH CAROLINA, Raleigh, North Carolina, for
Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                               2
PER CURIAM:

     Appellant appeals from the district court's order denying

relief on his 42 U.S.C. § 1983 (1988) complaint. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district

court. Brooks v. Smith, No. CA-93-123-5-F (E.D.N.C. Apr. 26, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                          AFFIRMED




                                3